      Case 3:21-cv-00211-RAH-ECM-KCN Document 42 Filed 04/13/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION


 THE STATE OF ALABAMA, et al.,

                        Plaintiffs,

 v.
                                                   Case No. 3:21-CV-00211-RAH-ECM-KCN
 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                        Defendants.



       CONSENT MOTION OF THE NATIONAL REDISTRICTING FOUNDATION
         FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN OPPOSITION TO
            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

         The National Redistricting Foundation (“NRF”) moves this Court for leave to file an

amicus curiae brief in opposition to Plaintiffs’ Motion for Preliminary Injunction preventing

Defendants from implementing differential privacy, and ordering the Census Bureau to release

redistricting data before the agency has represented is possible. (ECF No. 3.) All parties consent

to the filing of an amicus brief by NRF. In support of this motion, NRF states as follows:

         1. “District courts have inherent authority to appoint or deny amici which is derived from

Rule 29 of the Federal Rules of Appellate Procedure.” Mobile Cnty. Water, Sewer & Fire Prot.

Auth., Inc. v Mobile Area Water & Sewer Sys., Inc., 567 F. Supp. 2d 1342, 1344, n.1 (S.D. Ala.

2008) aff’d, 564 F.3d 1290 (11th Cir. 2009). “The role of an amicus is to assist the court ‘in cases

of general public interest by making suggestions to the court, by providing supplementary

assistance to existing counsel, and by insuring a complete and plenary presentation of difficult

issues so that the court may reach a proper decision.’” Mobile Cnty., 567 F. Supp. 2d at 1344, n.1

                                                -1-
    Case 3:21-cv-00211-RAH-ECM-KCN Document 42 Filed 04/13/21 Page 2 of 5




(quoting Newark Branch, N.A.A.C.P. v. Town of Harrison, N.J., 940 F.2d 792, 808 (3d Cir. 1991)).

Courts have explained that “[a]n amicus brief should normally be allowed when . . . the amicus

has an interest in some other case that may be affected by the decision in the present case . . . or

when the amicus has unique information or perspective that can help the court beyond the help

that the lawyers for the parties are able to provide.” Ryan v. Commodity Futures Trading Com’n,

125 F.3d 1062, 1063 (7th Cir. 1997).

       2. NRF is a nationwide, non-profit organization founded in 2017, whose mission is to

prevent and reverse invidious gerrymandering, by promoting the public’s awareness of

reapportionment and redistricting processes and engaging in legal action as appropriate to ensure

that states’ redistricting and electoral processes result in fair representation. NRF has supported a

variety of litigation related to redistricting, election administration, and the census, including as

amicus curiae. Bringing national attention to the importance of a fair redistricting process in 2021

is central to NRF’s mission, and elevating the need for a fair and accurate census in 2020 is a

foundational piece of NRF’s work.

       NRF is familiar with the U.S. Census Bureau’s decision to adopt differential privacy as a

disclosure avoidance method for the release of data from the 2020 census, and has engaged with

the Bureau and other stakeholders regarding the implementation of differential privacy for several

years. In fact, Plaintiffs cite an April 24, 2020 letter from NRF to the Bureau outlining NRF’s

concerns with differential privacy and encouraging the Bureau “to maximize the extent to which

the resulting data reflects the actual population counts, including with respect to racial groups, that

are enumerated for all geographic unites within a state.” 1 See Compl. ¶ 113. (See also ECF No.


1
  National Redistricting Foundation, Letter to Steven Dillingham, Director, U.S. Census Bureau
(Apr. 24, 2020), https://www.ncsl.org/Portals/1/Documents/standcomm/scnri/NRF_Comment
_to_CensusBureau_Differential%20Privacy_42420.pdf?ver=2020-05-04-130625-803&
timestamp=1588619250638.


                                                 -2-
   Case 3:21-cv-00211-RAH-ECM-KCN Document 42 Filed 04/13/21 Page 3 of 5




3 at 20–21.) NRF is also familiar with the factors—including the Covid-19 pandemic, natural

disasters, civil unrest, and data anomalies—that have resulted in the Bureau’s inability to deliver

redistricting data to the states by the statutory deadline. In determining whether to grant Plaintiffs

injunctive relief, the Court may benefit from NRF’s perspective on the process through which

stakeholders provided feedback to the Bureau on the use of differential privacy, the importance of

accurate and reliable redistricting data, and the consequences that further disruption to the

Bureau’s process would entail for the public interest.

       3. In its amicus brief, NRF urges the Court to deny the extraordinary injunctive relief

belatedly requested by Plaintiffs. It is inexplicable why Plaintiffs waited so long—over three

years—to raise their concerns with the Bureau’s plan to implement differential privacy, while NRF

and other stakeholders—including other states—engaged early and in good faith to suggest

improvements to the plan. Enjoining the implementation of differential privacy at this exceedingly

late stage—after more than three years of preparation and modification, and only five months

before the planned release of redistricting data—would be enormously disruptive to the

redistricting process, introducing further uncertainty in the results and increasing pressure on the

Bureau at a time when the Bureau and states are already struggling to adapt to challenges presented

by the Covid-19 pandemic. Likewise, compelling the Bureau to rush out potentially inaccurate

data would disrupt the Bureau’s operations and undermine the processes that are intended to ensure

the most accurate redistricting data as soon as possible—not just for Alabama but for all 50 states.

Compromising the quality of that data by judicial imposition of an artificial timetable on the

agency, particularly at this late date in the process, would harm the very public interests that

Plaintiffs purport to be vindicating. Preventing this disruption and ensuring a deliberate, well-

ordered process for the Bureau’s release of redistricting data is of great importance to NRF.




                                                 -3-
   Case 3:21-cv-00211-RAH-ECM-KCN Document 42 Filed 04/13/21 Page 4 of 5




         4. Counsel for NRF has reached out to the parties concerning the filing of its amicus brief,

and all parties have consented. NRF is filing this motion and its proposed brief on the schedule

for the filing of Defendants’ brief opposing the preliminary injunction, so granting leave to file

will cause no delay in the proceedings.

         5. The proposed amicus brief is submitted as an exhibit to this motion.




Dated:     April 13, 2021                          Respectfully submitted,
           Birmingham, AL                          /s/ Richard Rouco
                                                   Richard Rouco
                                                   QUINN, CONNOR, WEAVER, DAVIES &
                                                   ROUCO, LLP
                                                   2-20th Street North, Suite 930
                                                   Birmingham, AL 35203
                                                   rrouco@qcwdr.com

                                                   Shankar Duraiswamy*
                                                   David M. Zionts*
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter
                                                   850 10th Street, NW
                                                   Washington, DC
                                                   202-662-6000
                                                   sduraiswamy@cov.com; dzionts@cov.com

                                                   John F. Nelson*
                                                   COVINGTON & BURLING LLP
                                                   620 Eighth Avenue
                                                   New York, NY
                                                   202-841-1107
                                                   jnelson@cov.com

                                                   Counsel for Amicus Curiae,
                                                   National Redistricting Foundation

                                                   *Pro hac vice motions forthcoming




                                                 -4-
   Case 3:21-cv-00211-RAH-ECM-KCN Document 42 Filed 04/13/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 13, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system. I certify that a copy of the foregoing has been served by ordinary U.S. Mail upon all

parties for whom counsel has not yet entered an appearance electronically: None.


Dated: April 13, 2021
       Birmingham, AL                              /s/ Richard Rouco
                                                   Richard Rouco
                                                   Counsel for Amicus Curiae,
                                                   National Redistricting Foundation




                                                 -1-
